 

Exhibit 10.13

HERBALIFE LTD.

2005 STOCK INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

This Stock Unit Award Agreement (this “Agreement”) is dated as of this
            day of             , 2007 (the “Grant Date”), and is between
Herbalife Ltd. (the “Company”) and                     (“Participant”).

WHEREAS, the Company, by action of the Board and approval of its shareholders
established the Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”);

WHEREAS, Participant is employed by the Company or one or more of its
Subsidiaries and the Company desires to encourage Participant to own Common
Shares for the purposes stated in Section 1 of the Plan;

WHEREAS, Participant and the Company have entered into this Agreement to govern
the terms of the Stock Unit Award (as defined below) granted to Participant by
the Company.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Grant.

(a) The Company hereby grants to Participant an Award of             Stock Units
(the “Award”) in accordance with Section 9 of the Plan and subject to the
conditions set forth in this Agreement and the Plan (as amended from time to
time). Each Stock Unit represents the right to receive one Common Share (as
adjusted from time to time pursuant to Section 12 of the Plan) subject to the
fulfillment of the vesting and other conditions set forth in this Agreement. By
accepting the Award, Participant irrevocably agrees on behalf of Participant and
Participant’s successors and permitted assigns to all of the terms and
conditions of the Award as set forth in or pursuant to this Agreement and the
Plan (as such Plan may be amended from time to time).

(b) Except as otherwise defined herein, capitalized terms used herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) Participant’s Stock Units and rights in and to the Common Shares subject to
the Stock Units shall not be vested as of the Grant Date and shall be
forfeitable unless and until otherwise vested pursuant to the terms of this
Agreement. Subject to Participant’s continued employment with the Company and/or
its subsidiaries or affiliates the Award (or as otherwise provided in Paragraph
5) shall become vested in accordance with the following schedule: (i) one-third
of the Stock Units subject to the Award shall vest on the date that is thirteen
(13) months following the Grant Date, (ii) one-third of the Stock Units subject
to the Award shall vest on the second anniversary of the Grant Date, and
(iii) the remaining one-third of the Stock Units subject to the Award shall vest
on third anniversary of the Grant Date (each such date a “Vesting Date”). Stock
Units that have vested and are no longer subject to forfeiture are referred to
herein as “Vested Units.” Stock Units that are not vested and remain subject to
forfeiture are referred to herein as “Unvested Units.”

(b) Notwithstanding anything herein or in the Plan to the contrary, upon the
occurrence of a Change of Control, the vesting of the Award shall be accelerated
such that 50% of the then Unvested Units shall become Vested Units as of
immediately prior to the consummation of the Change of Control; and

(c) Notwithstanding anything herein or in the Plan to the contrary:

(i) in the event that, (x) within the 90-day period immediately preceding a
Change of Control or (y) at any time following a Change of Control,
Participant’s employment with the Company and its Subsidiaries (or their
respective successors) is terminated for any reason other than by reason of
Participant’s resignation without Good Reason or a termination for Cause, all
Unvested Units shall vest as of the date of such termination of employment;

(ii) except as set forth in Paragraph 2(c)(i), in the event that
(A) Participant’s employment with the Company and its Subsidiaries (or their
respective successors) is terminated for any reason other than by reason of

 

--------------------------------------------------------------------------------

 

Participant’s resignation for any reason or a termination by the Company for
Cause and (B) at the time of such termination of employment, Michael O. Johnson
is no longer serving as the Chief Executive Officer of the Company, the vesting
of the Award shall be accelerated such that 50% of the then Unvested Units shall
become Vested Units as of immediately prior to such termination of employment;
and

(iii) in the event that Participant’s employment with the Company is terminated
by reason of Participant’s death or disability (as such term if defined in
Section 22(e) of the Code), all Unvested Units shall vest as of the date of such
termination of employment.

(d) In addition to the foregoing, subject to Paragraph 7 below, in the event of
a Change of Control, the Committee as constituted immediately before such Change
of Control may, in its sole discretion, accelerate the vesting of this Award
upon such Change of Control or take such other actions as provided in Section 13
of the Plan.

(e) For purposes of this Agreement, the term “Cause” shall have the meaning
ascribed to such term in any written employment agreement between Participant
and the Company or one or more of its Subsidiaries, as the same may be amended
or modified from time to time.

(f) For purposes of this Agreement, the term “Good Reason” shall have the
meaning ascribed to such term in any written employment agreement between
Participant and the Company or one or more of its Subsidiaries, as the same may
be amended or modified from time to time.

3. Settlement of Stock Units.

(a) Subject to any deferral pursuant to Paragraph 3(b), each Vested Unit will be
settled by the delivery of one Common Share (subject to adjustment under
Section 12 of the Plan) to Participant or, in the event of Participant’s death,
to Participant’s estate, heir or beneficiary, following the applicable Vesting
Date; provided that the Participant has satisfied all of the tax withholding
obligations described in Paragraph 8, and that Participant has completed, signed
and returned any documents and taken any additional action that the Company
deems appropriate to enable it to accomplish the delivery of the Common Shares.

(b) Subject to the satisfaction all of the tax withholding obligations described
in Paragraph 8, Participant may elect to defer the receipt of any Common Shares
issuable pursuant to Vested Units by submitting to the Company an election to
defer receipt in the forms attached hereto as Exhibit A. In the event
Participant intends to defer the receipt of any Common Shares, Participant must
submit to the Company a deferral election form within thirty (30) days following
the Grant Date. Participant hereby represents that Participant understands the
effect of any such deferral under relevant federal, state and local tax laws.

(c) The date upon which Common Shares are to be issued under either Paragraph
3(a) or 3(b) above is referred to as the “Settlement Date.” The issuance of the
Common Shares hereunder may be effected by the issuance of a stock certificate,
recording shares on the stock records of the Company or by crediting shares in
an account established on Participant’s behalf with a brokerage firm or other
custodian, in each case as determined by the Company. Fractional shares will not
be issued pursuant to the Award.

(d) Notwithstanding the above, (i) for administrative or other reasons, the
Company may from time to time temporarily suspend the issuance of Common Shares
in respect of Vested Units, (ii) the Company shall not be obligated to deliver
any shares of the Common Stock during any period when the Company determines
that the delivery of shares hereunder would violate any federal, state or other
applicable laws, (iii) the Company may issue Common Shares hereunder subject to
any restrictive legends that, as determined by the Company’s counsel, are
necessary to comply with securities or other regulatory requirements and
(iv) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters.

4. Shareholder Rights. Prior to any issuance of Common Shares in settlement of
the Award, no Common Shares will be reserved or earmarked for Participant or
Participant’s account nor shall Participant have any of the rights of a
stockholder with respect to such Common Shares. Except as set forth in
Paragraph 5, the Participant will not be entitled to any privileges of ownership
of the Common Shares (including, without limitation, any voting rights)
underlying Vested Units and/or Unvested Units unless and until Common Shares are
actually delivered to Participant hereunder.

 

--------------------------------------------------------------------------------

 

5. Dividend Equivalent Rights. From and after the Grant Date and unless and
until the Award is forfeited or otherwise transferred back to the Company,
Participant will be credited with additional Stock Units having a value equal to
dividends declared by the Company, if any, with record dates that occur prior to
the settlement of the Award as if the Common Shares underlying the Award had
been issued and outstanding, based on the Fair Market Value of a Common Share on
the applicable dividend payment date. Any such additional Stock Units shall be
considered part of the Award and shall also be credited with additional Stock
Units as dividends, if any, are declared, and shall be subject to the same
restrictions and conditions as the Stock Units subject to the Award with respect
to which they were credited (including, but not limited to, the forfeiture
provisions set forth in Paragraph 6). Notwithstanding the foregoing, no such
additional Stock Units will be credited with respect to any dividend declared by
the Company in connection with which the Award is adjusted pursuant to
Section 12 of the Plan.

6. Effect of Termination of Employment. Except as provided in this Paragraph 6
or the Plan, upon a termination of Participant’s employment with the Company for
any reason, the Unvested Units shall be forfeited by Participant and cancelled
and surrendered to the Company without payment of any consideration to
Participant. Notwithstanding anything herein to the contrary, upon and following
a termination of Participant’s employment with the Company by reason of
Participant’s Retirement (as defined below), the Award shall continue to vest in
accordance with the terms of Paragraph 2 and be settled in accordance with
Paragraph 3, in each case, as if Participant remained employed by the Company
for a period of three years following such Retirement, at which time any then
Unvested Units shall be forfeited by Participant and cancelled and surrendered
to the Company without payment of any consideration to Participant. For purposes
of this Agreement, the term “Retirement” shall mean termination of Participant’s
employment with the Company and its Subsidiaries if the sum of Participant’s age
and years of continuous service with the Company and its Subsidiaries is then
equal to at least 75.

7. Adjustments of Common Shares and Awards.

(a) Subject to Section 12(a) of the Plan, in the event of any change in the
outstanding Common Shares by reason of an acquisition, spin-off or
reclassification, recapitalization or merger, combination or exchange of Common
Shares or other corporate exchange, Change of Control or similar event, the
Committee shall adjust appropriately the number or kind of shares or securities
subject to the Award and make such other revisions to the Award as it deems are
equitably required.

(b) Notwithstanding anything in the Plan to the contrary, with respect to any
merger or consolidation of the Company into another corporation, the sale or
exchange of all or substantially all of the assets of the Company, a Change of
Control or the recapitalization, reclassification, liquidation or dissolution of
the Company or any other similar fundamental transaction involving the Company
or any of its Subsidiaries (any of the foregoing, a “Qualifying Event”), the
Committee shall provide either: (i) that the Award will terminate upon such
Qualifying Event, provided that the Award shall be immediately and fully vested
immediately prior to the consummation of any such Qualifying Event, and provided
further that upon the occurrence of such Qualifying Event, the Award will
terminate and be of no further force or effect and no longer be outstanding;
(ii) that the Award will remain outstanding after such Qualifying Event, and
from and after the consummation of such Qualifying Event, the Award

will be cover the kind and amount of securities and/or other property receivable
as a result of such Qualifying Event by the holder of a number of Common Shares
subject to the Award immediately prior to such Qualifying Event; or (iii) the
Award will be cancelled in its entirety and repurchased by the Company at a
specific price equal to the Fair Market Value of the Common Shares underlying
the Award and that, upon the occurrence of such Qualifying Event, the Award will
terminate and be of no further force or effect and no longer be outstanding. In
the event of any conflict or inconsistency between the terms and conditions of
this Paragraph 7(b) and the terms and conditions of Sections 12(b) and/or 13 of
the Plan, the terms and condition of this Paragraph 7(b) shall control. The
Committee’s election pursuant to this Paragraph 7(b) will be applied in the same
manner to all other holders of the Company’s awards whose award agreements
contain a similar provision. The Committee may only elect the alternatives
specified in clauses (i) or (iii) of the first sentence of this Paragraph 7(b)
in connection with any Qualifying Event described in clauses (iii)(A) or
(iii)(C) of the definition of “Change of Control” (as such term is defined in
the Plan).

8. Withholding Taxes.

(a) Participant is liable and responsible for all taxes owed in connection with
the Award, regardless of any action the Company takes with respect to any tax
withholding obligations that arise in connection with the Award. The Company
does not make any representation or undertaking regarding the treatment of any
tax withholding in

 

--------------------------------------------------------------------------------

 

connection with the grant, vesting or settlement of the Award or the subsequent
sale of Common Shares issuable pursuant to the Award. The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
Participant’s tax liability.

(b) Prior to any event in connection with the Award (e.g., vesting or payment in
respect of the Award) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social tax obligation (the “Tax Withholding Obligation”),
Participant is required to arrange for the satisfaction of the amount of such
Tax Withholding Obligation in a manner acceptable to the Company.

(c) Unless the Committee provides otherwise, at any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., a
Settlement Date), Participant shall notify the Company of Participant’s election
to pay Participant’s Tax Withholding Obligation by wire transfer, cashier’s
check or other means permitted by the Company. In such case, Participant shall
satisfy his or her tax withholding obligation by paying to the Company on such
date as it shall specify an amount that the Company determines is sufficient to
satisfy the expected Tax Withholding Obligation by (i) wire transfer to such
account as the Company may direct, (ii) delivery of a cashier’s check payable to
the Company, Attn: General Counsel, at the Company’s principal executive
offices, or such other address as the Company may from time to time direct, or
(iii) such other means as the Company may establish or permit (including by
means of a “same day sale” program developed under Regulation T as promulgated
by the Federal Reserve Board to the extent permitted by the Company and
applicable law). Participant agrees and acknowledges that prior to the date the
Tax Withholding Obligation arises, the Company will be required to estimate the
amount of the Tax Withholding Obligation and accordingly may require the amount
paid to the Company under this Paragraph 8(c) to be more than the minimum amount
that may actually be due and that, if Participant has not delivered payment of a
sufficient amount to the Company to satisfy the Tax Withholding Obligation
(regardless of whether as a result of the Company underestimating the required
payment or Participant failing to timely make the required payment), the
additional Tax Withholding Obligation amounts shall be satisfied such other
means as the Committee deems appropriate.

9. Securities Law Compliance. Participant understands that the Company is under
no obligation to register for resale the Common Shares issued upon exercise of
the Award. The Company may impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by
Participant or other subsequent transfers by Participant of any Common Shares
issued as a result of or under this Award, including without limitation
(i) restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the Award and/or the Common Shares
underlying the Award and (iii) restrictions as to the use of a specified
brokerage firm or other agent for such resales or other transfers. Any sale of
the Common Shares must also comply with other applicable laws and regulations
governing the sale of such shares.

10. Assignment or Transfer Prohibited. The Award (whether or not vested) may not
be assigned or transferred otherwise than by will or by the laws of descent and
distribution; provided, however, Participant may assign or transfer the Award to
the extent permitted under the Plan, provided that the Award shall be subject to
all the terms and condition of the Plan, this Agreement and any other terms
required by the Committee as a condition to such transfer. Neither the Award nor
any right hereunder shall be subject to attachment, execution or other similar
process. In the event of any attempt by Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Award or any right hereunder, except as
provided for herein, or in the event of the levy or any attachment, execution or
similar process upon the rights or interests hereby conferred, the Company may
terminate the Award by notice to Participant, and the Award shall thereupon
become null and void.

11. Committee Authority. Any question concerning the interpretation of this
Agreement or the Plan, any adjustments required to be made under this Agreement
or the Plan, and any controversy that may arise under this Agreement or the Plan
shall be determined by the Committee in its sole and absolute discretion. All
decisions by the Committee shall be final and binding.

12. Application of the Plan. The terms of this Agreement are governed by the
terms of the Plan, as it exists on the date of hereof and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control,
except as expressly stated

 

--------------------------------------------------------------------------------

 

otherwise herein. As used herein, the term “Section” generally refers to
provisions within the Plan, and the term “Paragraph” refers to provisions of
this Agreement.

13. No Right to Continued Employment. Nothing in the Plan, in this Agreement or
any other instrument executed pursuant thereto or hereto shall confer upon
Participant any right to continued employment with the Company or any of its
Subsidiaries or affiliates.

14. Further Assurances. Each party hereto shall cooperate with each other party,
shall do and perform or cause to be done and performed all further acts and
things, and shall execute and deliver all other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the Plan.

15. Entire Agreement. This Agreement and the Plan together set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior oral and written and all contemporaneous or subsequent
oral discussions, agreements and understandings of any kind or nature.

16. Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
Participant and Participant’s legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person will have become a party to this Agreement and agreed in writing to
join herein and be bound by the terms and conditions hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

 

 

 

 

 

 

 

HERBALIFE LTD.

 

 

 

 

 

 

 

 

By: 

 

 

[Participant]

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

HERBALIFE LTD.

2005 STOCK INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

DEFERRAL ELECTION FORM

Effective as of             , the undersigned hereby irrevocably elects (the
“Election”) to defer receipt of certain common shares (the “Common Shares”) of
Herbalife Ltd. (the “Company”) related to the Stock Units (the “Award”) awarded
under and pursuant to the Stock Unit Award Agreement dated             (the
“Award Agreement”) and the Herbalife Ltd. 2005 Stock Incentive Plan, as amended
from time to time (the “Plan”). This deferral shall be made in accordance with
the terms and provisions outlined in this Election in the manner and amount set
forth below.

In making this election, the following rules apply:

 

 

•

 

You may elect to defer the settlement of all or a portion of your Award. Your
deferral must be expressed as a percentage of the Stock Units subject to the
Award, and will apply with respect to that percentage of the Stock Units that
vest on each Vesting Date (other than any Vesting Date that occurs prior to the
date that is 12 months following the date on which this Election is received by
the Company).

 

 

•

 

If you elect to defer the settlement of all or a portion of your Award, you will
receive the Common Shares subject to your Vested Units (as such term is defined
in the Award Agreement) upon the first to occur of (a) a date specified in this
Election or (b) a termination of your employment with the Company for any
reason.

Manner of Transfer

In general, all deferrals pursuant to this election will be paid out in Common
Shares. Subject to the terms and conditions of the Award Agreement and the Plan
and additional delays described in Paragraph 4 below under Terms and Conditions,
all of the Common Shares you are entitled to receive on the Settlement Date
specified in this Election will be transferred to you on the applicable
Settlement Date.

 

--------------------------------------------------------------------------------

 

Amount of the Deferral

 

☐

I hereby irrevocably elect to defer settlement of             % of the Stock
Units subject to the Award.

Duration of the Deferral

Settlement of that portion of the Award specified above shall be deferred until
[by checking the appropriate box below and, if applicable, filling in the
distribution date]:

 

☐

, 20            [Note: this date must be after the final vesting date of the
Award], but in no event later than a termination of my employment with the
Company; or

 

☐

termination of my employment with the Company.

Change in Control

 

☐

I hereby acknowledge that unless I elect hereunder not to receive payment in
respect of that portion of the Award deferred hereunder upon a Section 409A
Change in Control Event (as defined herein), I will automatically receive
payment in respect of that portion of the Award deferred hereunder upon the
consummation of either (i) a “change in the ownership” of the Company, (ii) a
“change in the effective control” of the Company or (iii) a “change in the
ownership of a substantial portion of the assets” of the Company (each as
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and collectively referred to herein as a “Section 409A Change in
Control Event”).

[You must indicate your election not to receive payment upon a Section 409A
Change in Control Event by checking the box and initialing to the left]

Terms and Conditions

By signing this form, you acknowledge your understanding and acceptance of the
following:

 

 

1.

Submission of Election to the Company. You understand that the Election must be
submitted to the Company within 30 days following the date the Award was
granted.

 

 

2.

Tax Withholding Obligation. No Common Shares will be issued to you unless on the
Settlement Date unless the Tax Withholding Obligation set forth in Paragraph 9
of the Agreement is satisfied.

 

 

3.

Cash Dividends. You will be credited with additional Stock Units (the settlement
of which shall be deferred hereunder) having a value equal to any cash dividends
declared by the Company with record dates that occur prior to the settlement of
the Award as if the Common Shares underlying that portion of the Award that is
deferred hereunder had been issued and outstanding, based on the fair market
value of a Common Share on the applicable dividend payment date. Any such
additional Stock Units shall be considered part of the Award and shall also be
credited with additional Stock Units as dividends, if any, are declared, and
shall be subject to all of the terms and conditions set forth herein.

 

 

 

 

4.

Automatic Delay for Specified Employees. If the Company determines that as of
the Settlement Date you are a “specified employee” (as such term is defined
under Section 409A of the Code, any Common Shares to be issued to you on a
Settlement Date that occurs by reason of your termination of employment with the
Company other by reason of your death or “disability (as such term is defined
under Section 409A of the Code) will not be issued to you until the date that is
six months following the Settlement Date (or such earlier time permitted under
Section 409A of the Code without the imposition of any accelerated or additional
taxes under Section 409A of the Code).

 

 

 

 

5.

ERISA Status. This Election comprises a portion of a plan is intended to be an
unfunded plan that is maintained primarily to provide deferred compensation to a
select group of “management or highly compensated employees” within the meaning
of Sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and therefore to be exempt from the provisions of
Parts 2, 3, and 4 of Title I of ERISA.

 

 

 

 

6.

Administration. This Election is administered and interpreted by the Committee
(as such term is defined in the Plan). The Committee has full and exclusive
discretion to interpret and administer this Election. All actions,
interpretations and decisions of the Committee are conclusive and binding on all
persons, and will be given the maximum possible deference allowed by law.

 

--------------------------------------------------------------------------------

 

 

 

 

 

7.

Claims Procedure. Any person who believes he or she is entitled to any payment
under this Election may submit a claim in writing to the Company. If the claim
is denied (either in full or in part), the claimant will be provided a written
notice explaining the specific reasons for the denial and referring to the
provisions of the Agreement or the Plan on which the denial is based. The notice
will describe any additional information needed to support the claim. The denial
notice will be provided within ninety (90) days after the claim is received. If
special circumstances require an extension of time (up to 90 days), written
notice of the extension will be given within the initial ninety-day period.

 

 

 

 

8.

Appeals Procedure. If a claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the Company for a review of
the decision denying the claim. The claimant (or representative) then has the
right to review pertinent documents and to submit issues and comments in
writing. The Company will provide written notice of its decision on review
within sixty (60) days after it receives a review request. If additional time
(up to sixty (60) days) is needed to review the request, the claimant will be
given written notice of the reason for the delay. Any claims for benefits under
this Election brought in a court of law must be filed in such court before the
earlier of ninety (90) days after any appeal pursuant to this Paragraph 8 or one
(1) year from the date the claim arose.

 

 

 

 

 

 

 

 

Submitted by:

 

 

 

Accepted by:

 

 

 

 

 

 

 

HERBALIFE LTD

 

 

 

 

 

 

 

 

By:  

 

 

[Participant]

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 